Citation Nr: 1544355	
Decision Date: 10/19/15    Archive Date: 10/29/15

DOCKET NO.  10-43 981A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a higher initial rating for degenerative joint disease of the lumbar spine, rated 10 percent disabling prior to March 9, 2009 and 20 percent disabling since that date.

2.  Entitlement to an initial rating higher than 10 percent for left lower extremity radiculopathy.

3.  Entitlement to a higher initial rating for hypertension, rated noncompensable prior to January 10, 2013 and 10 percent disabling since that date.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities. 



REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Elwood, Counsel


INTRODUCTION

The Veteran served on active duty from October 1970 to November 1971, from January to May 2002, from January 2004 to January 2005, and from September 2008 to February 2009.

These matters come before the Board of Veterans' Appeals (Board) from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

In October 2010, the RO assigned an initial 20 percent disability rating for degenerative joint disease of the lumbar spine, effective from March 9, 2009.

In November 2010 the Veteran requested a hearing before a Decision Review Officer (DRO) at the RO.  An informal hearing conference with a DRO was conducted in June 2011 in lieu of a formal hearing.  The Veteran subsequently referenced her initial request for a formal DRO hearing in a May 2013 statement (VA Form 21-4138).  Her representative clarified in a September 2015 statement that the Veteran did not wish to have any formal hearing.

The RO assigned an initial 10 percent disability rating for hypertension, effective from January 10, 2013, by way of a March 2013 decision.
The issues of entitlement to a higher initial rating for hypertension and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to March 9, 2009, degenerative joint disease of the lumbar spine was manifested by back pain, back tenderness, and an abnormal gait; spinal flexion was to 90 degrees and the combined range of spinal motion was to 155 degrees; there was no additional loss of motion due to such factors as pain, weakness, lack of endurance, fatigability, or flare ups; there was no muscle spasm, guarding, spinal ankylosis, or incapacitating episodes due to intervertebral disc syndrome.

2.  From March 9, 2009 through July 5, 2011, degenerative joint disease of the lumbar spine resulted in limitation of spinal flexion to 30 degrees following repetitive use; there was no spinal ankylosis or incapacitating episodes due to intervertebral disc syndrome.

3.  Since July 6, 2011, degenerative joint disease of the lumbar spine has been manifested by back pain and tenderness; spinal flexion has been to no less than 70 degrees; there has been no additional loss of motion due to such factors as pain, weakness, lack of endurance, fatigability, or flare ups; there has been no spinal ankylosis or incapacitating episodes due to intervertebral disc syndrome.

4.  Left lower extremity radiculopathy has been manifested by mild sciatic neuritis.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating higher than 10 percent, prior to March 9, 2009, and an initial rating higher than 20 percent, since July 6, 2011, for degenerative joint disease of the lumbar spine are not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5003, 5242, 5243 (2014).

2.  The criteria for an initial 40 percent rating but no higher, from March 9, 2009 through July 5, 2011, for degenerative joint disease of the lumbar spine are met.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, DCs 5003, 5242 (2014).

3.  The criteria for an initial rating higher than 10 percent for left lower extremity radiculopathy are not met.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.21, 4.123, 4.124, 4.124a, DC 8520 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126; 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a).

The instant appeal arises from the Veteran's disagreement with the initial ratings assigned after the grant of service connection for degenerative joint disease of the lumbar spine and left lower extremity radiculopathy.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim of service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (2003).

The United States Court of Appeals for Veterans Claims (Court) has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as initial rating) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  Where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements.  Id.  There has been no allegation of such error in this case.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate her claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to her claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained the Veteran's service treatment records, all of the identified relevant post-service VA treatment records, and some of the identified relevant post-service private medical records.  In addition, the Veteran was afforded VA examinations to assess the severity of her service-connected back disability and lower extremity neurologic disability.

In February 2007, the Veteran submitted a signed and completed "Authorization and Consent to Release Information" form (VA Form 21-4142) for records of treatment for a back disability from Regional Medical Center (Regional).  The AOJ contacted Regional in March 2007 and requested all relevant treatment records.  Regional responded that the Veteran's records had been destroyed.  Hence, any further efforts to obtain treatment records from Regional would be futile and VA has no further duty to assist in obtaining any such records.  38 C.F.R. § 3.159(c)(1).

In an August 2011 statement (VA Form 21-4138), the Veteran essentially contended that a July 2011 VA examination conducted for purposes of assessing the severity of the service-connected back disability was inadequate.  Specifically, it was claimed that the examiner who conducted the examination was rough, did not listen to the Veteran or allow her to speak for herself, and ended the examination by stating that she was finished with the Veteran.  Also, the Veteran's representative indicated in a September 2015 statement that the July 2011 examiner "did not identify her competence, expertise, or education level."

Initially, it is noted that there is no requirement that VA establish the qualifications of VA physicians and medical experts providing medical opinions.  Absent some challenge to the expertise of a VA expert, there is no requirement that VA present affirmative evidence of a medical professional's qualifications in every case as a precondition for the Board's reliance upon that person's opinion.  Sickels v. Shinseki, 643 F.3d 1362, 1365-66 (Fed. Cir. 2011); Rizzo v. Shinseki, 580 F.3d 1288 (Fed. Cir. 2009).

Neither the Veteran nor her representative have presented any specific challenge to the qualifications of the examiner who conducted the July 2011 VA examination, other than to note that the examiner was reportedly rough and did not listen to the Veteran and that she did not specifically identify her expertise or education level.  The July 2011 VA examination report contains findings necessary to rate the Veteran's back disability and was the product of an in-person examination and consideration of the Veteran's reported symptoms.  Moreover, additional VA examinations were conducted in January and May 2013 by a different examiner. 

Also, although the most recent VA examinations for the Veteran's service-connected back and neurologic disabilities took place in 2013, she has not reported any changes in her disabilities since that time, and the record does not otherwise suggest any changes.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (mere passage of time does not trigger need for a new VA examination, absent evidence of a change in the disability).  Thus, new VA examinations for the service-connected back and left lower extremity neurologic disabilities need not be conducted.


Analysis

Disability ratings are determined by the application of rating criteria set forth in the VA Schedule for Rating Disabilities (38 C.F.R. Part 4) based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155.

Where service connection has been granted and the assignment of an initial rating is disputed, separate ratings may be assigned for separate periods of time based on the facts found.  In other words, the ratings may be "staged."  Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected.  38 C.F.R. § 4.21.

The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Disabilities evaluated on the basis of limitation of motion require VA to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determines whether the disability is manifested by weakened movement, excess fatigability, incoordination, pain, or flare-ups.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  The examiner should also determine the point, if any, at which such factors cause functional impairment.  Mitchell v. Shinseki, 25 Vet. App. 32, 43-4 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.

The Veteran's service-connected back disability is rated under 38 C.F.R. § 4.71a, DC 5242 as degenerative arthritis of the spine.  Degenerative arthritis of the spine is rated under the same diagnostic criteria as degenerative arthritis.  38 C.F.R. § 4.71a, DC 5242.

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate codes for the specific joint or joints involved.  If the limitation of motion is noncompensable, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 20 percent evaluation is merited for X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  A 10 percent evaluation is merited for X-ray evidence of involvement of two or more major joints or two or more minor joint groups.  38 C.F.R. § 4.71a, DC 5003.

Limitation of spinal motion is evaluated under the General Formula for Rating Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a, DC 5242.  Under the general rating formula, with or without symptoms such as pain, stiffness or aching in the area of the spine affected by residuals of injury or disease, the following ratings apply: a 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees, but not greater than 85 degrees; or, combined range of motion of the entire thoracolumbar spine greater than 120 degrees, but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height; a 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees; or, combined range of motion of the thoracolumbar spine not greater than 120 degrees; or if there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; a 40 percent rating is warranted if forward flexion of the thoracolumbar spine is to 30 degrees or less or if there is favorable ankylosis of the entire thoracolumbar spine; a 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine; and a 100 percent rating is warranted for ankylosis of the entire spine.  Id.

Note 2 provides that normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  Each range of motion measurement is to be rounded to the nearest five degrees.  

The Veteran's left lower extremity radiculopathy is rated under 38 C.F.R. § 4.124a , DC 8520 as paralysis of the sciatic nerve.  Paralysis of the sciatic nerve is rated as follows: a 10 percent rating is warranted for mild incomplete paralysis; a 20 percent rating is warranted for moderate incomplete paralysis; a 40 percent rating is warranted for moderately severe incomplete paralysis; a 60 percent rating is warranted for severe incomplete paralysis with marked muscular atrophy; and an 80 percent rating is warranted for complete paralysis resulting in the foot dangling and dropping, no possible active movement of muscles below the knee, and weakened or (very rarely) lost flexion of the knee.  38 C.F.R. § 4.124a , DC 8520.
The rating schedule provides guidance for rating neurologic disabilities.  With regard to rating neurologic disabilities, cranial or peripheral neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete, paralysis.  38 C.F.R. 
§ 4.123. 

The maximum rating that can be assigned for neuritis not characterized by organic changes will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  Id.  Cranial or peripheral neuralgia, usually characterized by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis.  38 C.F.R. § 4.124 .

The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

In the present case, private treatment records dated in May 2006 include reports of low back pain and left leg numbness.  The pain was persistent with intermittent exacerbations and radiated from the right costovertebral angle to the left costovertebral angle.  An examination revealed that range of motion was limited due to pain, but there was no deformity, point tenderness, or radiculopathy, straight leg raise testing was negative, patellar tendon reflexes were normal (2+), and the Veteran's gait was normal with tip toe and heel walking.  She was diagnosed as having chronic low back pain and a lumbar strain.

During a January 2008 VA examination the Veteran reported that she experienced back pain which radiated down the left leg.  She was able to walk up to three miles, at which time the back pain increased.  She had experienced one "incapacitating episode" during the previous year, but had not undergone any back surgery, had not received any injection therapy, and was not receiving any specific treatment for her back.  She last worked in 2004 as a retail manager, but stopped working when she went on active duty.  She had to be cautious in her work activities when she moved and her activities of daily living were impacted in that she had curtailed her exercise and avoided all stair climbing.  She experienced weather-related flare ups of increased back pain, but did not use any assistive devices.

Examination revealed that the Veteran was in no distress at rest, but that she experienced a moderate to severe degree of pain on motion.  She had to log roll to get off the examination table and lacked 4 inches of being able to touch her toes.  The ranges of thoracolumbar spinal motions were recorded as being flexion to 90 degrees, extension to 15 degrees, right and left lateral flexion both to 20 degrees, and right and left rotation both to 5 degrees.  There was pain at the end points of all ranges of motion, but motion was not additionally limited following repetitive use.  There was tenderness at the left paraspinal area, straight leg raising was 75 degrees on the right and 20 degrees on the left, and there was low back pain associated with straight leg raising.  Motor strength at the left knee was somewhat diminished in flexion and sensation was decreased on the medial aspect of the left lower leg.  Also, the Veteran's gait was slightly broad based, she experienced difficulty standing on tiptoes and walking on her heels, and she was unable to stand on her left foot.  Knee and ankle jerks were normal (2+) and equal bilaterally.  In addition, X-rays of the lumbosacral spine were normal.  A diagnosis of degenerative joint disease and degenerative disk disease of the lumbar spine with clinical evidence of radiculopathy in the left leg was provided.

A January 2008 VA neurologic examination report indicates that the Veteran reportedly experienced constant back pain that began in the left lower portion of the spine, radiated around the leg to cross the front of her leg at the knee, and went down her leg from the knee to the foot.  These symptoms were present "most of the time."  There was also numbness from the knee down.  The Veteran did not experience any bowel or bladder dysfunction and she did not report any weakness.
Examination of the right lower extremity revealed no motor, sensory, or reflex abnormalities.  There was no abnormality of muscle mass, tone, or strength in the left lower extremity, but there was give-way weakness with testing the L5 and S1 innervated muscles in the left foot and leg.  Sensation in the left lower extremity was intact.  Despite the fact that no pin testing was conducted, that only monofilament light touch testing was used, and that the Veteran initially reported that she did not feel monofilament light touch on the left, she subsequently observed that the right lower extremity sensation was much sharper than the left.

The examiner who conducted the January 2008 neurologic examination concluded that there was no objective evidence of a sciatic nerve impairment.  The description of the Veteran's complaint possibly reflected an L5 radiculopathy on the left, but there was no objective evidence (e.g., clear weakness in extensor hallucis longus or absence of the medial hamstring reflex) to confirm that finding.

The report of a VA examination dated on March 9, 2009 reflects that the Veteran reportedly experienced increased constant back pain.  There was constant moderate pain which radiated to the left leg and left side.  The Veteran was limited to walking a quarter of a mile before flare ups of back pain occurred.  She had not been prescribed any bedrest due to incapacitating episodes and had not undergone any back surgery.  She used medications, but her symptoms responded poorly to them.  She was employed as a loader with the Air Force Reserve and her back disability affected her occupation in that it limited her mobility, ability to bear weight, and ability to work on the hazmat team.  Her activities of daily living were also impacted in that her concentration was affected by the back pain and she was limited in her ability to perform chores, sleep, dress, bathe, use the toilet, prepare food, and drive.  Flare ups of back pain occurred every day and would last all day.  She used orthopedic pillows and a special sleep chair, but her symptoms responded poorly to such assistive devices.

The ranges of motion of the thoracolumbar spine were recorded as being flexion to 40 degrees with pain and right and left lateral flexion both to 10 degrees with pain.  The Veteran was unable to perform spinal extension and rotation.  Following repetitive use, there was an additional 10 degree reduction of spinal flexion due to pain (i.e., flexion was to 30 degrees with pain following repetitive use).  There was a grade 2 spasm with tenderness (left greater than right) and straight leg raises were positive on the left at 20 degrees for neurologic complaints.  Motor strength was normal (5/5) with symmetrical bulk and tone and deep tendon reflexes and sensation to light touch were intact.  Also, the Veteran's gait was antalgic.  X-rays revealed spinal spondylosis.  The Veteran was diagnosed as having lumbar spondylosis with spasm.

During a March 2009 VA neurologic examination the Veteran reported that she experienced lower back and left leg symptoms.  As a result of such symptoms, she was unable to sit, stand, lift, climb stairs, or "walk any effective distance."  Examination of the left lower extremity revealed no muscle atrophy.  There was give-away weakness on formal testing, but the Veteran was able to walk without a footdrop, walk on her tiptoes, and elevate her toes off the floor when standing on her heels and taking steps on the heels.  Thus, there was no weakness in motor function.  There was pain on straight leg raising on knee extension when sitting on the examination table.  Knee and ankle jerks were normal (2+), but the Veteran reported that monofilament light touch testing was dull when compared to other areas throughout the left lower extremity.  There were no right lower extremity abnormalities.

The physician who conducted the March 2009 neurologic examination concluded that there was no objective evidence of sciatic nerve impairment.  There continued to be evidence of an L5 radiculopathy on the left side only by the Veteran's complaints, but there was no objective supporting evidence such as weakness or clear sensory impairment.

A June 2010 VA examination report reflects that the Veteran's gait was normal, that motor strength was normal (5/5) with adequate muscle bulk and tone, that sensation was intact to light touch and vibration, and that deep tendon reflexes were normal (2+) and symmetric.  A diagnosis of spondylosis of the lumbar spine was provided.

The report of a VA examination dated on July 6, 2011 indicates that the Veteran reportedly experienced back pain that occasionally radiated down the left lower extremity.  She was able to walk 3/10 of a mile, there was no incapacitation, and there was no foot drop, numbness, or weakness.  She was retired and her back symptoms affected her activities of daily living in that she occasionally had to sleep in a chair and used orthopedic pillows when sleeping in bed.  She occasionally experienced activity-related flare ups.  For instance, when lifting or performing any type of activity, she experienced pain of short duration which resolved after 30 minutes.  There were some restrictions on lifting, but there were no significant effects in terms of bending and the Veteran did not use any assistive devices.

The ranges of motion of the thoracolumbar spine were recorded as being flexion to 85 degrees, extension to 22 degrees, right and left lateral flexion both to 30 degrees, and right and left rotation both to 45 degrees.  There was end of range pain with extension and flexion.  The ranges of motion were not additionally limited following repetitive use.  There was mild tenderness and decreased sensation to light touch over the lateral thigh.  Straight leg raise was negative, no spasms were noted, knee and ankle jerks were normal (2+), there was no weakness of motor function, and the Veteran was able to perform heel walk and walk on her tiptoes.  X-rays and MRIs revealed age-related changes with no other significant abnormalities and no changes related to traumatic arthritis.  The Veteran was diagnosed as having a lumbar strain with subjective, but no objective, evidence of L5 left-sided radiculopathy.

During a January 2013 VA examination the Veteran reported that she experienced moderate (5/10) lower back pain with occasional numbness and pain in the left lower extremity consistent with a left-sided radiculopathy.  She did not experience any flare ups, the disability did not impact her activities of daily living, and she did not use any assistive devices.
Examination of the thoracolumbar spine revealed that there was no spasm or tenderness on palpation.  The ranges of spinal motion were recorded as being flexion to 70 degrees, extension to 25 degrees, and right and left lateral flexion and rotation all to 30 degrees.  There was pain at the end points of all ranges of motion.  The ranges of motion were not additionally limited following repetitive use.  Motor strength in the lower extremities was normal (5/5) bilaterally and sensation was 4/5 in the left lower extremity and 5/5 in the right lower extremity.  The nerve involved was the sciatic nerve.  X-rays revealed minimal spondylosis at L2-3 and L3-4 levels and mild hypertrophic degenerative changes of the thoracic spine.  Diagnoses of degenerative disk disease of the lumbar spine and minimal spondylosis at L2-3 and L3-4 were provided.

A May 2013 VA examination report indicates that the Veteran continued to experience low back pain and left lower extremity radiculopathy.  She did not experience any flare ups of back symptoms.  The ranges of thoracolumbar spinal motion were recorded as being flexion to 70 degrees, extension to 25 degrees, and right and left lateral flexion and rotation all to 30 degrees or greater.  There was pain at the end points of flexion, extension, right and left lateral flexion, and right lateral rotation and pain at 25 degrees of left lateral rotation.  The ranges of motion all remained the same following repetitive motion.  There was no additional limitation in the ranges of motion following repetitive use and there was no functional loss or functional impairment of the thoracolumbar spine (including due to weakened movement, excess fatigability, incoordination, or pain on movement).  There was no localized tenderness or pain to palpation for joints or soft tissues of the thoracolumbar spine and no guarding or muscle spasm of the thoracolumbar spine.

Moreover, muscle strength in the lower extremities was normal (5/5) bilaterally, there was no muscle atrophy, and knee and ankle reflexes were normal (2+) bilaterally.  Sensation was decreased at the left lower leg/ankle and left foot/toes, but sensation in the lower extremities was otherwise normal.  Straight leg raise testing was negative bilaterally.  There were symptoms of radiculopathy in that there was mild intermittent pain, mild paresthesias/dysesthesias, and mild numbness in the left lower extremity.  Overall, there was mild radiculopathy on the left involving the L4/L5/S1/S2/S3 nerve roots, but no radiculopathy on the right.  There were no neurologic abnormalities related to the thoracolumbar spine other than radiculopathy.  The Veteran did not have intervertebral disc syndrome of the thoracolumbar spine, she did not use any assistive devices, and there was no functional impairment of an extremity such that no effective function remained other than that which would have been equally well served by an amputation with prosthesis.  There were no scars related to the service-connected back disability and no other pertinent physical findings, complications, conditions, signs, or symptoms.  X-rays revealed arthritis.  The Veteran was diagnosed as having mild spondylosis L2-3 and L3-4 and degenerative disc disease of the thoracolumbar spine.  This disability impacted the Veteran's ability to work in that it impaired her ability to perform a physical type of job.

I. Orthopedic Impairment

The above evidence reflects that the Veteran's service-connected back disability has been manifested by pain, tenderness, an impaired gait, and limitation of spinal motion.  As for the period prior to March 9, 2009, spinal flexion was to 90 degrees during the January 2008 VA examination and the combined range of motion of the thoracolumbar spine was 155 degrees during that examination.  In light of these specific findings, the Board finds that the ranges of motion recorded during the January 2008 examination (without consideration of potential functional impairment) are contemplated by no more than a 10 percent rating under DC 5242.

As for functional impairment, there was pain at the end points of spinal motion during the January 2008 examination and the ranges of motion were not additionally limited following repetitive use.  Also, the Veteran reported weather-related flare ups of increased back pain during that examination.  The January 2008 examiner did not address whether there was any additional functional loss or impairment due to weakened movement, excess fatigability, incoordination, flare-ups, or pain.  As explained below, any deficiencies with respect to determinations as to functional loss or impairment during the January 2008 examination were corrected in the May 2013 examination report.  

The Veteran is competent to report the symptoms of her back disability and the extent of her impairment during flare ups of back symptoms.  See Jandreau, 492 F.3d at 1377; Buchanan, 451 F.3d at 1337.  Furthermore, there is no affirmative evidence to explicitly contradict the Veteran's reports and these reports are not inconsistent with the evidence of record.  Thus, the Board finds that the Veteran's reports of her back symptoms are credible.

Regardless of the competent and credible report of weather-related flare ups and despite the fact that back pain was documented during the January 2008 examination, the preponderance of the evidence nonetheless supports the conclusion that the Veteran's back symptoms most closely approximated the criteria for a 10 percent rating under DC 5242 prior to March 9, 2009.  The flare-ups were not so severe, frequent and/or prolonged to warrant a higher rating.  A preponderance of the evidence shows that even considering pain, flare ups, and other functional factors, the Veteran's back symptoms were not shown to be so disabling to actually or effectively result in limitation of flexion to less than 60 degrees or limitation of the combined range of motion of the thoracolumbar spine to less than 120 degrees -the range of motion requirements for the next higher percent rating greater than 10 percent (i.e., 20 percent) for limitation of spinal motion under DC 5242.  This evidence outweighs any reports of temporary flare ups.  Also, there was no showing of any muscle spasms, guarding, or ankylosis at any time prior to March 9, 2009. 

The Board acknowledges that the Veteran has reported during the January 2008 examination that she had experienced one "incapacitating episode" during the previous year.  She is certainly competent to report the presence and duration of incapacitating episodes.  However, she has not been diagnosed as having intervertebral disc syndrome, the May 2013 examiner specified that the Veteran did not have intervertebral disc syndrome, the reported bed rest does not actually constitute physician prescribed bed rest, and there is no clinical evidence of any physician prescribed bed rest.  Hence, there is no adequate evidence of any "incapacitating episodes" as defined by VA and a higher rating under 38 C.F.R. 
§ 4.71a , DC 5243 based on incapacitating episodes of intervertebral disc syndrome is not warranted at any time prior to March 9, 2009.  38 C.F.R. § 4.71a , DC 5243, Note (1).

Hence, the symptoms of the Veteran's back disability resulted in impairments that are no more than 10 percent disabling under DC 5242 during the entire period prior to March 9, 2009.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.7, 4.71a, DCs 5242, 5243.

As for the period from March 9, 2009 through July 5, 2011, spinal flexion was initially to 40 degrees during the March 2009 VA examination, but decreased to 30 degrees following repetitive use.  This is contemplated by a 40 percent rating under DC 5242.  Where, as here, the maximum schedular rating based on limitation of motion of the spine is warranted and a higher rating requires ankylosis, the regulations pertaining to functional impairment (38 C.F.R. §§ 4.40 , 4.45, 4.59) are not for application.  See Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  There is no evidence of any spinal ankylosis during the period from March 9, 2009 through July 5, 2011 and the Veteran did not experience any incapacitating episodes of intervertebral disc syndrome during this period.  

Based upon the evidence in this case, the exact onset of the Veteran's increased impairment of spinal motion following the January 2008 VA examination cannot be determined with any certainty.  The earliest that that it can be factually ascertained that she met the criteria for a 40 percent rating is March 9, 2009, the date of the March 2009 VA examination.  Hence, an initial 40 percent rating (but no higher) is warranted for the service-connected back disability during the entire period from March 9, 2009 through July 5, 2011.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. 
§§ 4.7, 4.71a, DCs 5242, 5243; Fenderson, supra.

With respect to the period since July 5, 2011, spinal flexion was to 85 degrees during the July 2011 examination and to 70 degrees during the January and May 2013 examinations.  There was pain at the end points of motion and there were no additional limitations of motion following repetitive testing.  Also, the Veteran reported flare ups during the July 2011 examination.  The July 2011 and January 2013 examiners did not address whether there was any additional functional loss or impairment due to weakened movement, excess fatigability, incoordination, flare-ups, or pain.  Cf. Mitchell, 25 Vet. App. at 43-4.  Any deficiencies with respect to determinations as to functional loss or impairment during the July 2011 and January 2013 examinations were corrected in the May 2013 examination report, in that the May 2013 examiner specified that there were no changes/additional limitations in the ranges of motion following repetitive use and that there was no functional loss or functional impairment of the thoracolumbar spine (including due to weakened movement, excess fatigability, incoordination, and pain on movement).  Also, the Veteran did not report any flare ups of spinal symptoms during the May 2013 examination.

Hence, even considering pain, flare ups, and other functional factors, the Veteran's back symptoms have not been shown to be so disabling to actually or effectively result in limitation of flexion to less than 30 degrees-the range of motion requirement for the next higher percent rating greater than 20 percent (i.e., 40 percent) for limitation of thoracolumbar spinal motion under DC 5242.  Also, there has been no showing of any ankylosis at any time since July 5, 2011 and the Veteran has not experienced any incapacitating episodes of intervertebral disc syndrome during this period.  Hence, the symptoms of the Veteran's back disability have resulted in impairments that are no more than 20 percent disabling under DC 5242 during the period since July 5, 2011 and a higher initial rating is not warranted at any time during this period.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.7, 4.71a, DCs 5242, 5243.


II. Neurologic Impairment

The Veteran has not reported any neurologic symptoms involving the right lower extremity during the claim period, there is no objective evidence of any such symptoms, neurologic findings in the right lower extremity have all been normal, and the Veteran has not been diagnosed as having any neurologic disability of the right lower extremity.  Thus, a separate rating for neurologic impairment of the right lower extremity is not warranted at any time during the claim period.  See 38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.123, 4.124, 4.124a, DC 8520.

As for the left lower extremity, the symptoms of the Veteran's radiculopathy have included radiating pain, weakness, decreased sensation, and somewhat diminished motor strength.  The examiners who conducted the January 2008, March 2009, and July 2011 examinations concluded that there was no objective evidence of any left-sided sciatic nerve involvement/radiculopathy and the examiner who conducted the May 2013 examination specified that the left lower extremity radiculopathy was mild.  In light of the objective findings of only occasional slight impairment of left lower extremity muscle strength, the slight sensory impairments, the otherwise normal objective neurologic findings, and the conclusions of the examiners who conducted the January 2008, March 2009, July 2011, and May 2013 examinations, the Board finds that there has been at most mild neurologic disability involving the left lower extremity during the entire claim period.  Therefore, an initial rating higher than 10 percent for left lower extremity radiculopathy under DC 8520 is not warranted at any time during the claim period.  See 38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.7, 4.124a, DC 8520.

No other associated objective neurological abnormalities, including bowel and bladder impairment, have been identified. 


III. Extraschedular Consideration

Pursuant to 38 C.F.R. § 3.321(b)(1), the Under Secretary for Benefits or the Director of Compensation Service is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1).  The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  The Board must specifically address whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242, 244 (2008).

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of a claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").

There is no allegation or evidence of exceptional factors in this appeal.  The symptoms associated with the Veteran's disability are all contemplated by the appropriate rating criteria as set forth above.  Specifically, her back symptoms of pain, tenderness, an abnormal gait, and limitation of motion are all contemplated by DCs 5003 and 5242.  As noted above, for all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40 ; Mitchell, 25 Vet. App. at 37.  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement, excess fatigability, pain on movement, disturbance of locomotion, and interference with sitting, standing and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss, and the Veteran has not demonstrated any symptomatology that falls outside the scope of the applicable criteria.  Also, the neurologic symptoms of her left lower extremity (including radiating pain, weakness, and numbness) are all contemplated by DC 8520 in that this diagnostic code provides a rating based upon the extent of the overall paralysis of the sciatic nerve and its resulting symptoms.  Thus, referral for consideration of an extraschedular evaluation is not warranted.  38 C.F.R. 
§ 3.321(b)(1).

A veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  In this case, however, there are no symptoms caused by service-connected disability that have not been attributed to and accounted for by a specific service-connected disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed to the combined effect of multiple conditions.


ORDER

Entitlement to an initial rating higher than 10 percent, prior to March 9, 2009, and an initial rating higher than 20 percent, since July 6, 2011, for degenerative joint disease of the lumbar spine is denied.

Entitlement to an initial 40 percent rating, from March 9, 2009 through July 5, 2011, for degenerative joint disease of the lumbar spine is granted.

Entitlement to an initial rating higher than 10 percent for left lower extremity radiculopathy is denied.


REMAND

In this case, a July 2015 statement from a medical professional includes an opinion that the Veteran was unable to work due to her service-connected psychiatric disability.  Also, the Veteran's representative specifically indicated in its September 2015 statement that the Veteran had filed a claim for a TDIU.  Thus, given the evidence of medical disabilities, the claims for the highest ratings possible, and evidence of unemployability, the record raises a claim for a TDIU.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); see Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (2009) (holding that an inferred claim for a TDIU is raised as part of an increased rating claim only when the Roberson requirements are met).  

While the ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one, (see 38 C.F.R. § 4.16(a); Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013)), the Board finds that the Veteran should be afforded a VA Social and Industrial Survey that provides a full description of the effects of her service-connected disabilities on her ordinary activities, to include her employability.  38 C.F.R. § 4.10; Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).

Additionally, the Veteran has not yet been provided with a notice letter regarding the issue of entitlement to a TDIU in accordance with the VCAA, and has not provided information on her education and employment history.  Such notice is required upon remand.  Overton v. Nicholson, 20 Vet. App. 427 (2006).

Also, the issues of entitlement to increased ratings for arthritis of the right and left shoulders have been raised by the record in a June 2011 statement (VA Form 21-4138) from the Veteran.  These issues, which have not yet been adjudicated, along with the appeal for a higher initial rating for hypertension, are inextricably intertwined with the claim for a TDIU.  

Moreover, in June 2010 the Veteran submitted a signed and completed "Authorization and Consent to Release Information" form (VA Form 21-4142) for records of treatment for hypertension from Dr. Belmar.  She indicated that she was receiving such treatment at that time.  Although the AOJ had requested and received some treatment records from Dr. Belmar, such records are only dated to February 2008.  Hence, it appears that there are some records from this physician that have not yet been obtained and a remand is necessary to attempt to obtain such records.  Updated VA treatment records should also be secured on remand.

Accordingly, the case is REMANDED for the following action:

1.  Adjudicate the claims for increased ratings for arthritis of the right and left shoulders (see the June 2011 VA Form 21-4138).  These issues shall not be certified to the Board unless the Veteran perfects an appeal with a timely notice of disagreement and substantive appeal.
2.  Send the Veteran a VCAA notice letter that provides her with notice as to the information and evidence that is required to substantiate a claim for a TDIU. 

3.  Ask the Veteran to complete a formal application for a TDIU and to report her education and employment history and earnings, especially for the period since February 2007.

4.  Ask the Veteran to complete an authorization for VA to obtain all records of her treatment for hypertension from Dr. Belmar dated from February 2008 through the present.  The AOJ shall attempt to obtain these records if a sufficient release is received.

5.  Obtain all updated VA treatment records.

6.  Then, schedule the Veteran for a VA Social Industrial Survey to ascertain the impact of her service-connected disabilities (i.e., posttraumatic stress disorder; degenerative joint disease of the lumbar spine; bilateral shoulder arthritis; left lower extremity radiculopathy; residuals of thyroid cancer, status post removal of the thyroid; hypertension; and a residual scar associated with removal of the thyroid) on her ordinary activities, to include her employability.  All relevant electronic records, including a copy of this remand along with any records obtained pursuant to this remand, must be sent to the examiner for review.

The VA Social Industrial surveyor is requested to describe the Veteran's employment history, and provide a full description of the effects, to include all associated limitations, of her service-connected disabilities on her ordinary activities, to include her employability, taking into consideration her level of education, special training, and previous work experience, but not her age or any impairment caused by nonservice-connected disabilities.

A complete rationale shall be given for all opinions and conclusions expressed.

7.  After completion of the above development, if a benefit sought on appeal remains denied, the AOJ shall issue a supplemental statement of the case.  After the Veteran is given an opportunity to respond, the case shall be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


